The present application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS 
Claims 1-20 examined 
17706338, filed 03/28/2022 is a CON of 14322353, filed 07/02/2013, U.S. Pat #11288684 
14322353 is a CON of 14145625, filed 12/31/2013, abandoned

PRIORITY
         Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 121 is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows: 
        The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).   
	The limitation that is missing from the application 14/145625 to which priority is claimed is 
[Wingdings font/0xA2] “second simulated model”
[Wingdings font/0xA2] Same for second user scenario

Therefore the claimed invention is NOT supported by 14/145625 filed Dec 31, 2013. It seems to be supported in 14/322353 filed on 07/02/2014. The priority date for the claim limitations of the instant application will be the filing date of 14/322353.  
US 20150186924  US Ser 14/145625			[Wingdings font/0xA2] no second simulated model
Same for 							[Wingdings font/0xA2] second user scenario
Applicant put second simulated model in the Abstract of US Ser 17/706038 
but it’s not found in the priority documents.

CLAIM REJECTIONS - 35 USC § 112a
35 U.S.C. 112a:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The Claims is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

NEW MATTER REJECTION
The following from the independent claims contains new matter for a first reason; see bold below.
The limitation that is missing from the application 14/145625 to which priority is claimed is 
[Wingdings font/0xA2] “second simulated model”

[Wingdings font/0xA2] Same for second user scenario
New matter must be removed.

WRITTEN DESCRIPTION REJECTION 
The Claims: rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims dependent on rejected claims and are accordingly rejected.
The Claims: rejected under 35 USC 112 1st ¶; the claims recite limitations w/o support in the application filed. 
The limitation that is missing from the application 14/145625 to which priority is claimed is 
[Wingdings font/0xA2] “second simulated model”
[Wingdings font/0xA2] Same for second user scenario

However, there is no written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. Further, the invention is merely functional claiming. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed (see MPEP § 2161.01). Here Applicant's claims are directed to generic claims constrained only by the broad steps of the claim.  When looking to the specification for an explanation of the steps taken to achieve the claimed determinations, the Applicant appears only to disclose broad generic descriptions and black box diagrams that describe the intended results of the determinations. The generic limitations recited in the claims encompass both disclosed examples and all known methods of performing these functions in the prior art. The claims are rejected because the original disclosure does not support every possible species of the claimed genus. Claims dependent on rejected claims and are accordingly rejected. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. In order for the written description requirement to be satisfied, the specification must disclose the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. Further the disclosure must provide sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. See MPEP §2161.01- §2163.07(b). The Applicant merely presents broad steps and generic descriptions to achieve the results. Applicant’s claims are rejected because the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate that the inventor possessed the invention or provides details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). Claims are dependent on rejected claims and are accordingly rejected.

CLAIM REJECTIONS - 35 USC § 112, b
The following is a quotation of 35 U.S.C. 112, b:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims (and their dependents) is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per the claims, it is not clear what is meant by:
[Wingdings font/0xA2] “second simulated model”
[Wingdings font/0xA2] Same for “second user scenario”

The limitation that is missing from the application 14/145625 to which priority is claimed is 
“second simulated model”
Same for “second user scenario”
Interpreting terms in the claims in light of a spec that doesn’t have those terms is not possible.


					CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The Claim(s) is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
The claims fall within one of the four 101 statutory categories.
Prong 1 
Exemplary claim 1
An apparatus, comprising:
[Wingdings font/0xA2] memory to store a weight matrix, the weight matrix including weights corresponding to cross-channel effects across marketing channels of an advertising campaign 
[Wingdings font/0xA2] instructions to implement at least a first simulated model
[Wingdings font/0xA2] processor circuitry to execute the instructions to at least: 
[Wingdings font/0xA8] simulate, based on the first simulated model and the weight matrix, a first user provided scenario of the advertising campaign 
[Wingdings font/0xA8] collect time series stimulus data and time series response data for the marketing channels of the advertising campaign 
[Wingdings font/0xA8] reduce computational resource consumption associated with generating an updated version of the first simulated model by applying the time series stimulus data and the time series response data to the first simulated model to generate a second simulated model 
[Wingdings font/0xA8] simulate, based on the second simulated model, a second user provided scenario of the advertising campaign to determine an effect of a change in a marketing media spend value of a first marketing channel on other ones of the marketing channels of the advertising campaign

The claims are directed to an abstract idea.
MENTAL PROCESS, Concepts Relating To Data Comparisons That Can Be Performed Mentally Or Are Analogous To Human Mental Work
LONG STANDING COMMERCIAL PRACTICE 
ORGANIZING HUMAN ACTIVITY
Computer implemented hedging
Bilski
Computer implemented clearinghouse
Alice
Computer implemented mental process, long standing commercial practice, basic economics
HERE


Determine “effect” of change in a marketing media spend value from “simulating”.
The claim is directed to the idea of deciding a difference it would make doing this not that (“effect”).
The independent claims implement the abstract idea by generic elements – medium, processor. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer; the ordered combination limitations “spell out” how to computer implement it, Enfish.  

Applicant’s claims are directed to certain methods of organizing human activity, managing interactions between people (simulating) and using math (determining effect). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing or sales activities.  If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, sales marketing, then it falls within the “method of organizing human activity” grouping of abstract ideas, using math  - calculating a number (effect of a change in marketing media spend). 
The specification has a conventional computer Fig 16-18, ¶ 150-154, generic computer system, generic medium, program product (US PG PUB 2022/0215409). The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).
Prong 2  
This abstract idea is not integrated into a practical application. In particular, the claim recites additional element – processor, memory, medium to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing an interface and detecting a user selection of an option) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Applicant uses math to solve the math problem of targeting an advertisement, followed by extra-solution activity (presenting). The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc. The additional elements present only a particular technological environment, training on one computer and simulating on another.
Because the claims are drawn to an abstract idea not integrated into a practical application, the independent claims are ineligible as directed to a judicial exception.
The dependent claims describe the idea already found in the independent claim idea of methods of organizing human activity by manipulating data.  
Step 2b
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to: memory, instructions, processor, medium. See Wiley Encyclopedia of Computer Science and Engineering (2009), already provided to applicant. See also MPEP 2106.05.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  The claims in ordered combination spell out how to computer implement the idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional elements merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. Nowhere in the claims or specification is there any indication that the computer, processor, medium do something nongeneric such that Applicant has improved computer functionality. The elements in ordered combination present an idea, further description of the idea, additional ideas, and generic technology - invoked merely as a tool to implement an idea. There is no improvement in these generic technology items, but rather they are invoked as a tool to solve a marketing problem with math, not a technical problem.
 Claims dependent from the independent claims do not cure the deficiencies and are rejected.

CLAIM REJECTIONS - 35 USC § 103
The following quotes 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Claims 1-6, 8-20  rejected under 35 USC 103 over Bai (US 20120046991) in view of Crites (US 20120116787) in view of Bai (US 20120016716) in view of Kitts (US 20120054021) 

Claims 1 8 15
[Wingdings font/0xA2] memory to store a weight matrix, the weight matrix including weights corresponding to cross-channel effects across marketing channels of an advertising campaign 
(Bai (US 20120046991) ¶ 34-35, Fig 3/5, ¶11 θ1 θ2-) (Bai Fig 3, weights are termed by Bai as gradients, θ1 θ2-, adjustment factor ¶ 10-13, see also ¶11 θ1 θ2-. The weights or gradients are in a matrix because these are multipliers in each of the relationships between the many stimulus inputs ¶ 9, 26, 22, 33 and response at least ¶ 34-35) 
(Bai US 20120046991 Title “Competing Simulator in Multi-Channel …”)
[Wingdings font/0xA2] instructions to implement at least a first simulated model
(Bai (US 20120046991) Fig 1) (Bai dynamic simulation ¶ 41) (Bai US 20120046991 Title “Competing Simulator in Multi-Channel Retailing Environment Among Multiple Retailers”)
[Wingdings font/0xA2] processor circuitry to execute the instructions to at least: 
(Bai US 20120046991 Abstract, ¶ 7-12)
[Wingdings font/0xA8] simulate (Bai Fig 1), based on the first simulated model (Bai Fig 1) and the weight matrix, a first user provided scenario (Bai Fig 5, ¶ 42)  (Bai Fig 5-6, ¶ 42, 47)  of the advertising campaign (Bai (US 20120046991) Fig 6)
[Wingdings font/0xA8] collect time series stimulus data and time series response data for the marketing channels of the advertising campaign 
(Bai (US 20120046991) ¶ 9, 22-23, 26, 33-34, 39, 41 shows n stimuli and response vectors used to account for time delay and determine scalar competitive advantage Fig 4)
 (Bai (US 20120046991) ¶ 9, 22-23, 26, 33-34, 39, 41 shows n stimuli and response vectors used to account for time delay and determine scalar competitive advantage Fig 4) to account for exogenous variables that attenuate effects independent from the stimulus data, the correlating to emphasize more recent entries over older entries in the portion of time series stimulus data and the portion of time series response data (Bai Fig 1, 3, 5 trains a machine learning model, the JNN. Bai ¶31, 41-42 shows user provided scenario.  Bai’s JNN is a learning model, and no new model is created every time there is an input. Bai shows the cross-channel effectiveness weights (Bai Fig 3, ¶11 θ1 θ2-). Bai teaches simulation and training a JNN Fig 1, 5. Bai teaches simulation updating weights (variously termed gradient, θ1 θ2-, and adjustment factor throughout Bai. Bai is a simulator just like the invention, (Bai title Multi-Channel Simulator Fig 1, 3, 5). Price is the classic marketing message, and thus price fits within the broadest reasonable interpretation of marketing message. Price is but one of many stimulus vectors ¶ 9, 26 which suggests a matrix (see Crites’s table 1 matrix below; 'response attribution values' for each S-R pair (¶ 22-23, 51, 55)). Stimulus matrix include three ¶ 22 (‘whether or not a retailer sells particular product, prices …, sales quantities …’), price and customer preference ¶ 26, four ¶ 33 (price, cost, customer preference, customer population). Bai shows response vectors ¶ 9, 26 which combined form a matrix including sale volume and purchase intent ¶ 34. Nor does it matter that the claim doesn’t specify price because applicant used a broad term (marketing message. See the bidirectional aspect of the claim (‘and from the response …’) Bai 'backwards propagation' training of a neural network, ¶ 23-26, 28, 31-33, 40-41, Fig 4.)
The precise word matrix is absent from Bai, but a matrix is a stack of vectors. Two vectors (columns or rows) makes a matrix. Bai’s data vector-in and vector-out for one or more stimulus are the stimulus matrix and the response matrix (Fig 1, 4). Bai at least ¶ 7-13. Bai (data integration Fig 1 with historical stimulus and response ¶ 8-9, 22) shows providing the ability for retailers to devise a current channel strategy (e.g., adaptive price setting) that considers competitive advantage of a channel. Bai shows competitive advantage parameter value where the competitive advantage parameter is the weight; generating a competitive advantage (cross-pair influence) parameter value based on sales and price history data, and Bai shows training, machine learning ¶ 34, 31 Bai shows data vector ¶9, 26 (stimuli data vector) based on time series data ( "... at different times'). Bai teaches multi-channel simulator (and hence matrix) for retailers. Bai output display Fig 6 of simulated model vector output solution Fig 5 ¶ 12-13.
Bai discloses receiving, using a computer, historical data including a stimulus matrix and a response matrix, the stimulus matrix includes a plurality of stimulus vectors, one for each of a plurality of marketing channels, wherein the stimulation vectors are formed from a plurality of time series stimulus data that represent a time series of marketing media deployed through the respective marketing channel, and the response matrix includes a plurality of response vectors, for the marketing channels, formed from a plurality of time series response data that measures responses to the time series stimulus data by a plurality of users exposed to the marketing media (Bai at least ¶ 7-13). Bai (data integration Fig 1 with historical stimulus and response ¶ 8-9, 22-23, 33-35) shows providing the ability for retailers to devise a current channel strategy (e.g., adaptive price setting) that considers competitive advantage of a channel. To estimate a price for selling a product j in a commerce channel: receiving, at a processor, real market data including sales and price history data of a product j sold by retailers over alternate sales channels t. Bai computing, utilizing the competitive advantage parameter value, an optimum price for a particular product to be marketed in one of the one or alternate sales channel. 
Channel coordination/correlation shown in Fig 2-3 ¶ 24, 27, 34-35. Bai ¶ 27 competitive advantage weight consumer will buy in channel t instead of channel s, but same parameter changed and in ¶30 consumer will buy in channel s instead of channel t. See Bai ¶ 42 where parameter (claimed weight) used to change channel. Bai shows competitive advantage parameter value where the competitive advantage parameter is the weight; generating a competitive advantage (cross-pair influence) parameter value based on sales and price history data, and Bai shows training, machine learning ¶ 34, 31 Bai shows data vector ¶9, 26 (stimuli data vector) based on time series data ( "... at different times'). Bai teaches multi-channel simulator for retailers. Bai output display Fig 6 of simulated model solution Fig 5 ¶ 12-13. Bai teaches using a sampling (portion) of data to train ¶ 29).
Bai is a simulator just like the invention, (Bai title Multi-Channel Simulator Fig 1, 5). Price is the classic marketing message to demanders. And price fits within the broadest reasonable interpretation of marketing message. Price is but one of many stimulus vectors ¶ 9, 26 which combined form a matrix. Stimulus matrix include three ¶ 22 (‘whether or not a retailer sells particular product, prices …, sales quantities …’), price and customer preference ¶ 26, ¶ 33-34 (price, cost, customer preference, customer population, competitive advantage). Bai shows response vectors ¶ 9, 26 which vectors stacked form a matrix including sale volume and purchase intent ¶ 34. See Fig 1, 5. 

Bai’s stimulus data vectors ¶ 9, 26 and response vectors ¶ 33 comprise a matrix because a stack of vectors is a matrix, so Bai suggests matrix. Bai updates the time frame at least ¶ 40 but doesn’t say the specific word matrix.
CRITES
Crites ¶ 20-22, Fig 2, 4. Crites ¶ 22-23 shows a stimulus and response in the form of a matrix in Table 1. Crites shows generating from stimuli, vectors over a historical time period (Crites ¶ 20-21), generating from response data response vectors over the historical time period (Crites ¶ 20-21, Fig 4-5. Crites shows training a cross-channel predictive model (Crites ¶ 3-7, 64-65), using machine-learning (Crites at least E-M ¶ 39, Fig 1, ¶ 3-7) by identifying stimuli vectors (Crites ¶ 20-21, Fig 4-5), time (Crites at least  Fig 3 ) and value (Crites at least Fig 5) based correlations between stimuli and response vectors (Crites at least ¶ 20-21, Fig 4-5 and by generating a plurality of cross-channel contributions that specify, for the stimuli vectors a weight (Crites ¶ 42, 52-58) that quantifies the contribution of the stimuli vectors (Crites at least ¶ 20-25, 29-30 and get true response rate ¶ 58). The weight matrix is attribution values for each S-R pair, Crites at least ¶22-23. Such weights ¶ 48 are used in Crites’s response rate model ¶ 23 and also its time model ¶ 30 which is the response rate model updated as a function of time). As to interactive user interface, besides Bai Fig 5-6 and corresponding text, also Crites shows stimuli and responses for scenario ¶ 28, 47. 
Crites shows explicitly stimulus matrix and response matrix:
Applicant’s drawing Fig 7 
Crites

    PNG
    media_image1.png
    604
    299
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    133
    media_image2.png
    Greyscale




Crites shows receiving, using a computer, historical data including a stimulus matrix (Crites ¶ 21) and a response matrix (Crites ¶ 21), the stimulus matrix comprises a plurality of stimulus vectors (Crites Fig 2, ¶ 21), of a plurality of marketing channels, wherein the stimulus vectors are formed from a plurality of time series stimulus data that represent a time series of marketing media deployed through the respective marketing channel (Crites Fig 2, ¶ 20-26), and the response matrix includes a plurality of response vectors (Crites Fig 2, ¶ 21), one for each of the marketing channels, formed from a plurality of time series response data that measuring responses to the time series stimulus data by a plurality of users exposed to the marketing media (Crites shows receiving historical data comprising response data that measures responses to the stimuli by the users and times the responses occurred (Crites ¶ 20-22, Fig 2, 4. Crites ¶ 22-23 matrix in is comparable to Applicant’s Fig 4A, Fig 6), and Crites shows generating from stimuli, vectors over a historical time period (Crites ¶ 20-21), generating from response data time series response vectors over the historical time period (Crites ¶ 20-21, Fig 4-5))
Applicant’s drawing Fig 4a
Crites

    PNG
    media_image3.png
    446
    664
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    109
    133
    media_image2.png
    Greyscale


Crites shows receiving historical data comprising response data that measures responses to the stimuli by the users and times the responses occurred, Crites ¶ 20-22, Fig 2, 4. Crites ¶ 22-23 shows a stimulus and response in the form of a matrix in Table 1. Crites shows generating from stimuli, vectors over a historical time period (Crites ¶ 20-21), generating from response data time series response vectors over the historical time period (Crites ¶ 20-21, Fig 4-5)).
Although Bai shows updating weights (variously termed gradient, θ1 θ2-, adjustment factor throughout Bai), for a particular product marketed across sales channels. Fig 2-3 ¶ 24, 27, not explicitly shown is weight matrix (Crites generating weight matrix 'response attribution values' for each S-R pair (¶ 22-23, 51, 55), effectiveness ¶ 58 for promotions across marketing campaigns ¶ 3, 64. Crites for at least one channel Fig 2, display report ¶ 39 based on stimulus, response updated ¶ 56 and display true response rate (effectiveness), convergence¶58 in at least Fig 7). Bai also filters the weights so as to eliminate small cross-channel weights, statistically insignificant cross-channel weights and statistically outlying cross-channel weights; (See Bai ¶ 33-35 where weights filtered with respect to pre-set limit, upper or lower bound. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai, with cross-channel prediction modeling based on machine learning from a time series stimulus/response matrix of Crites. Bai already shows receiving input data vector ¶9, 25-26 (price, customer preference) at a series of times ¶ 31 for different channels ¶ 8, 11, 23, 27 Fig 1 item 11, 5. Bai shows for each channel a response data vector ¶ 26 sales volume at a series of times ¶ 31. Bai (data integration Fig 1 with historical stimulus and response ¶ 8-9, 22) shows providing the ability for retailers to devise a current channel strategy (e.g., adaptive price setting) that considers competitive advantage of a channel. To estimate a price for selling a product j in a commerce channel: receiving, at a processor, real market data including sales and price history data of a product j sold by retailers over alternate sales channels t. Crites shows stimulus/response vector for machine learning time series cross-channel prediction modeling. One of ordinary skill in the art would have been reasonably prompted to make the combination because of the benefit of sharing credit between stimuli delivered on multiple channels (Crites ¶ 3, 64, 66). Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Therefore it would have been obvious to combine Bai, Crites.
As to a simulation on a user provided scenario of a campaign (see Bai’s simulator where retailers device the channel strategy ¶ 7-10. And Crites simulation of scenario of a campaign provided by user 22 in Fig 1 ¶ 34, 60)

NOT EXPLICIT in Bai
[Wingdings font/0xA8] reduce computational resource consumption associated with generating an updated version of the first simulated model by applying the time series stimulus data and the time series response data to the first simulated model to generate a second simulated model 
Crites at least ¶ 24, 30 31, Fig 2-3
[Wingdings font/0xA8] simulate, based on the second simulated model, a second user provided scenario of the advertising campaign to determine an effect of a change in a marketing media spend value of a first marketing channel on other ones of the marketing channels of the advertising campaign
Response to price Bai ¶ 24, 36, 42 is an effectiveness measure. 
and
Kitts show performance metrics (effectiveness) at least ¶ 225
and
Crites at least ¶ 24, 30 31, Fig 2-3 first and second model
As to a simulation on a user provided scenario of a campaign (see Bai’s simulator where retailers device the channel strategy ¶ 7-10. And Crites simulation of scenario of a campaign provided by user 22 in Fig 1 ¶ 34, 60)
	In the Bai/Crites/Bai/Kitts combination, with Crites’s at least ¶ 24, 30 31, Fig 2-3 first and second model, the predictable result is first and second user provided scenarios.
It would have been obvious to combine the marketing campaign in Crites and its first and second models to modify Bai’s Multi-Channel Simulator to determine effect (Bai ¶ 24, 36, 42) - while reducing resources (Crites ¶ 6) - of change in spend ((Crites ¶ 3-7) and (Kitts ¶ 185 225 228)). This is simply Combining Prior Art Elements According to Known Methods. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.




BAI (US 20120016716)
As to weight matrix (Bai doesn’t show it explicitly. Crites shows a Stimulus-Response matrix (Table 1) and response attribution value which is the weight part of weight matrix but doesn’t explicitly say the response attribution value is in a matrix like the Table 1 Stimulus-Response matrix, but see Bai (US 20120016716 A1) Fig 1 cross-channel influence model 103, ¶ 26-30 where channel influence ¶ 26 is effectiveness value and weight matrix is cross-channel matrix ¶ 26, “cross-channel influence matrix” 43, ¶ 49). It would have been obvious to combine Bai and Bai, same inventor, same subject, same assignee. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

    PNG
    media_image4.png
    570
    843
    media_image4.png
    Greyscale


KITTS
Cross-channel predictive model to attenuate effects independent from the stimuli (Kitts (US 2012/0054021) ¶ 199-202 trains set of exogenous TV data to attenuate noise (effect independent of input) for signal separation. Further, Kitts tracks exogenous seasonality (the exogenous variable in Applicant specification ¶72), Saturday effect, and then normalizes, i.e. attenuates effects of exogenous variable. Other attenuations (de-weighting (e.g. ¶ 125, 128-132) are shown at least at ¶ 131-152. Kitts also teaches training data for attenuation of unknown signal ¶ 153-160, to separate out transient exogenous TV effect ¶ 202. Kitts (US 2012/0054021) ¶ 199-202 trains set of exogenous TV data to attenuate noise (effect independent of input) for signal separation. Further, Kitts tracks exogenous seasonality (the exogenous variable in Applicant specification ¶81), Saturday effect, and then normalizes, (attenuate effect of exogenous variable). Other attenuations (de-weighting (e.g. ¶ 125, 128-132): at least at ¶ 131-152. Kitts also teaches training data for attenuation of unknown signal ¶ 153-160, separate out transient TV effect ¶ 202. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai, with accounting for exogenous variables in order to control all inputs might affect attribution as expressly needed in Bai; Fig 2-3 ¶ 24, 27, attenuation ¶ 34 upper, lower bounds, ¶ 23, minimize residuals 42, Fig 5, i.e. attenuating error. Although Bai shows training to determine difference between simulated and real sales for attenuating effect of error (Bai at least ¶ 29, 31, 33-34, 42, Fig 5 304). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Therefore it would have been obvious to combine Bai/Crites/Kitts.
Although Bai shows Fig 5 ¶ 8-13 Fig 1, 4-5 input range ¶ 22 (sweep Fig 4) true score ¶ 8-13, 23, Kitts also shows
●receiving, in a computer, a range of values to vary the stimuli data in at least one of the channels (Kitts at least ¶ 119, 147, 232 Fig 1.7 show range of input data to vary the stimuli data in marketing channel for producing attribution rates Fig 13, 15-16 which is to say true scores.)
●executing, in the computer, a simulation, using the cross-channel predictive model, that sweeps across the range of values as input stimuli data and produces weights for the cross-channel contributions (Kitts at least ¶ 119, 147, 232 Fig 1.7 show range of input data to vary the stimuli in a channel for producing attribution rates Fig 13, 15-16 ¶ 213-222, e.g. ¶ 213 correct attribution which is to say true scores.)
	Although Bai shows price ¶ 42 as the stimulus (Bai calls uses the term competitive advantage parameter value), it doesn’t explicitly say marketing media spend, but Kitts shows it ¶ 225 and the swap of marketing media spend for price is a simple substitution.
Although Bai shows Fig 2 shows time (k) and tracks time lag ¶ 29-31, 39-40 for determining competitive advantage ¶ 29, it doesn’t explicitly say recency (emphasize more recent entries), but Kitts shows it ¶ 17, 127, 227 and the swap is a simple substitution. 
Although Bai shows receiving at neural network input nodes, a data vector ¶8-9 with historical data Fig 1 and yet ("... at different times' Bai ¶ 9), doesn’t explicitly say 'time series', like Kitts. A mere statement ‘at different times’ does not necessarily imply a time series. Although Crites shows Fig 2 stimulus/response at different times (Fig 2, 5, ¶ 25-26, 29-30, 45-46) for modeling ¶ 51-58), Crites doesn’t explicitly say 'time series'. 
Kitts (US 2012/0054021) shows receiving stimuli and response data ¶ 118 and 52-81, for each of a plurality of marketing channels and response data (Fig 1) in time series Fig 10-12. Advertising event is an advertisement using one of the following media: television, radio, internet, billboard, print, or direct mail ¶ 3. FIG. 1.7 shows a sample of consumer data enrichment, a wide array of hundreds of attributes about consumers from various data bureaus. Kitts shows receiving historical stimuli data, for each of a plurality of marketing channels and response data (Fig 1) and Fig 6, 10-12 shows from the stimuli data generating time series stimuli data, one for each of the marketing channels, and generating, from the response data, time series response data, one for each of the channels.  Kitts shows training ¶ 105-117 a cross-channel predictive model (Fig 1, 16, ¶ 117-118) by correlating time-series stimuli data with response across the channels using machine learning ¶ 118 to produce a stimuli data vector and a response data vector (Fig 1-2) and to generate a plurality of weights that quantify cross-pairs of the stimuli data vectors and the response data vectors, so as to measure the cross-channel influence of cross-pairs of channels. Cross-pair weights are shown in at least Fig 6, Fig 8, 10-12, 16, ¶ 99-101, 195-198. Kitts, like applicant uses several terms for weight (correlation, weight, R). Kitts at least ¶ 119, 147, 232 Fig 1.7 show range of inputs to vary stimuli in marketing channel for producing attribution rates Fig 13, 15-16 - true scores; ¶ 213-222, e.g. ¶ 213 correct attribution - true scores. Kitts ¶152 shows generating a cross-channel predictive model composes generating a cross-channel predictive model with only a portion of the time series stimuli. Kitts shows updating ¶16, 66, 162, Fig 13, 16.
Kitts (US 2012/0054021) shows receiving stimuli, response data ¶ 52-81, for each marketing channel and response data (Fig 1). Advertising event is an advertisement using one of the following media: television, radio, internet, billboard, print, or direct mail ¶ 3. FIG. 1.7 shows a sample of consumer data enrichment, a wide array of hundreds of attributes about consumers from various data bureaus. Kitts shows receiving historical stimuli data, for each of a plurality of marketing channels and response data (Fig 1) and Fig 6, 10-12 shows from stimuli data generating time series stimuli data, for each marketing channel, and generating, from the response data, time series response data, one for each of the channels.  Kitts shows training ¶ 105-117 a cross-channel predictive model (Fig 1, 16, ¶ 117-118) by correlating time-series stimuli data with response across the channels using machine learning ¶ 118 to produce a stimuli data vector and a response data vector (Fig 1-2) and to generate a plurality of weights that quantify cross-pairs of the stimuli data vectors and the response data vectors, so as to measure the cross-channel influence of cross-pairs of channels. Cross-pair weights are shown in at least Fig 6, 8, 10-12, 16, ¶ 99-101, 195-198. Kitts, like applicant uses several terms for weight (correlation, weight, R). Kitts at least ¶ 119, 147, 232 Fig 1.7 show range of inputs to vary stimuli in marketing channel for producing attribution rates Fig 13, 15-16 - true scores; ¶ 213-222, e.g. ¶ 213 correct attribution, true scores. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai, with cross-channel prediction modeling based on machine learning from a time series stimulus/response matrix of Crites. Bai already shows receiving input data vector ¶9, 25-26 (price, customer preference) at a series of times ¶ 31 for different channels ¶ 8, 11, 23, 27 Fig 1 item 11, 5. Bai shows for each channel a response data vector ¶ 26 sales volume at a series of times ¶ 31. Bai (data integration Fig 1 with historical stimulus and response ¶ 8-9, 22) shows providing the ability for retailers to devise a current channel strategy (e.g., adaptive price setting) that considers competitive advantage of a channel. To estimate a price for selling a product j in a commerce channel: receiving, at a processor, real market data including sales and price history data of a product j sold by retailers over alternate sales channels t. One of ordinary skill in the art would have been reasonably prompted to make the combination because of the benefit of sharing credit between stimuli delivered on multiple channels (Crites ¶ 3, 64, 66). 
Although Bai shows receiving at neural network input nodes, a data vector ¶8-9 with historical data Fig 1 and yet ("... at different times' Bai ¶ 9), doesn’t explicitly say 'time series', like Kitts. 
Although Crites shows Fig 2 stimulus/response at different times (Fig 2, 5, ¶ 25-26, 29-30, 45-46) for modeling ¶ 51-58), Crites doesn’t explicitly say 'time series'. Kitts shows multi-channel attribution via time series (Fig 11-12). One of ordinary skill in the art would have been reasonably prompted to make the combination because attribution can be based on a portion (or ‘subset) of stimuli (Kitts ¶ 8). All three references Bai/Crites/Kitts discuss the same subject: attribution.
Although Bai shows training to determine difference between simulated sales and real sales for attenuating effect of error (Bai at least ¶ 29, 31, 33-34, 42, Fig 5 304), not shown is training exogenous variable using the word exogenous. Bai already shows computing, utilizing a weight e.g. the competitive advantage parameter value, an optimum price for a particular product to be marketed in one of the sales channels. Fig 2-3 ¶ 24, 27, attenuation ¶ 34 upper, lower bounds, ¶ 23, minimize residuals 42, Fig 5, i.e. attenuating error. Although Bai shows training to determine difference between simulated and real sales for attenuating effect of error (Bai at least ¶ 29, 31, 33-34, 42, Fig 5 304), not explicitly shown is training exogenous variable. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai, with Kitts’s time series data for machine learning a cross channel model. Bai shows competitive advantage parameter value where the competitive advantage parameter is the weight, generating a competitive advantage (cross-pair influence) parameter value based on sales and price history data, shows training, machine learning ¶ 34, 31, data vector ¶9 (stimuli data vector) based on time series data ("... at different times'), multi-channel simulator for retailers, output display Fig 6 of simulated model solution Fig 5 ¶ 12-13. Bai doesn’t explicitly say time series. Kitts shows multi-channel attribution via time series. One of ordinary skill in the art would have been reasonably prompted to make the combination to expressly teach time series machine learning a prediction model. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Therefore it would have been obvious to combine Bai/Crites/Kitts
As to user provided scenario entered using an interactive user interface by configuring at least one change in a marketing media spend value of a first marketing channel (Except for marketing media spend), Bai shows this. Bai’s marketing messages are at least these 4 price, product cost, customer preference, customer population and none of those is media spend. Therefore it would have been obvious to look for other simulation inputs and find Kitts which shows marketing media spend (Kitts budgeting, ¶ 185, 228, media cost ¶ 11, 86, 188-189, ad spend ¶ 225), a simple substitution of one marketing stimulus (Kitts’s media spend) for another (Bai’s price). 
Response to price Bai ¶ 24, 36, 42 is an effectiveness measure. 
Kitts show performance metrics (effectiveness) at least ¶ 225

CLAIM 2 9 16
claim 1 8 15, wherein the
[Wingdings font/0xA2] effect is quantified as a percentage.
(Bai ¶ 11 ratio as well as Crites ¶ percent 14, ratio 46, percent 62 as well as Kitts percent ¶ 213, 227)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai with verification as percentage as shown in Crites, One of ordinary skill in the art would have been reasonably prompted to make the combination because attributing response to a stimulus, effect to cause is about determining how much of a response or effect is attributable to a quantity of cause of stimulus - in advertising a ratio (Crites para 28, 46-47). Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai with verification as percentage as shown in Kitts. One of ordinary skill in the art would have been reasonably prompted to make the combination because attributing response to a stimulus, effect to cause is about determining how much of a response or effect is attributable to a quantity of cause of stimulus - in advertising a ratio (Kitts ¶ 9). Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

CLAIM 3 10 17
Although Bai shows receiving at neural network input nodes, a data vector ¶8-9 with historical data Fig 1 and yet ("... at different times' Bai ¶ 9), doesn’t explicitly say 'time series', like Kitts. Not explicit in Bai but Kitts shows
claim 1 8 15, wherein the
● time series stimulus data includes at least one of, an advertising spend, a number of direct mail pieces, a number of TV spots, a number of radio spots, a number of web impressions and a number of coupons printed , and the time series response data includes at least one of a number of calls into a call center (Kitts Fig 5, Kitts ¶ 7, 14, Fig 1 and corresponding text, 152) , a number of clicks on an impression (Kitts ¶ 8)  , or a number of coupon (Kitts ¶ 7)   redemptions (Kitts Ad event is an advertisement using one of television spot, radio spot, internet, billboard, print, or direct mail ¶ 3, 6, ¶ 230, Fig 1, 5, 16)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai and the Kitts stimuli. The primary reference Bai teaches marketing stimulus (data vector ¶9, 26) to train a model. A tool can have a workpiece, e.g. a nutcracker can operate on a walnut, macadamia, etc. The difference between the primary reference Bai and the claimed subject matter is that the primary reference does not disclose advertising spend, a number of direct mail pieces, a number of TV spots, a number of radio spots, a number of web impressions and a number of coupons printed. The secondary reference Kitts shows marketing stimuli as one of advertising spend, a number of direct mail pieces, a number of TV spots, a number of radio spots, a number of web impressions and a number of coupons printed was known in the prior art prior to the time of filing; one can substitute one marketing stimuli for another. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the marketing stimuli of the secondary reference(s) Kitts for the marketing stimulus of the primary reference Bai.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

CLAIM 4 11 18
claim 1 8 15, wherein the processor circuitry is to: 
compare respective ones of the weights to a threshold 
designate ones of the weights that satisfy the threshold as true scores
(Bai Fig 5-6, Fig 1, 3, weights are gradients ¶ 10-13;¶ 11-13, 31-35; effectiveness or ‘competitive advantage’ is dynamically simulated in Bai ¶ 31, 42 & time updated ¶ 40 iteratively until an optimum with least error is reached ¶ 31. The iterative process treats each weight as suboptimal, below threshold, until the JNN converges upon an optimal solution, or true score Fig 4-5)
CLAIM 5 12 19
claim 1 8 15, wherein the
[Wingdings font/0xA2] time series stimulus data is first time series stimulus data, the time series response data is first time series response data, the first simulated model includes second time series stimulus data and second time series response data, and the processor circuitry is to: 
update the second time series stimulus data with the first time series stimulus data 
update the second time series response data with the first time series response data
Crites at least ¶ 24, 30 31, Fig 2-3
CLAIM 6 13 20
claim 5 12 19, wherein: 
the second time series stimulus data and the second time series response data correspond to first known stimuli and first known responses collected at a first time 
the first time series stimulus data and the first time series response data correspond to second known stimuli and second known responses collected at a second time, the first time earlier than the second time
Crites at least ¶ 24, 30 31, Fig 2-3
Claims 7 rejected under 35 USC 103 over Bai (US 20120046991) in view of Crites (US 20120116787) in view of Bai (US 20120016716) in view of Kitts (US 20120054021) in view of Williams (US 20100211455)


CLAIM 7
Although Bai shows a profit function ¶ 38 and although Kitts ¶ 223-227 shows reports including ROI ¶225, not clearly in either is accounts for cross-channel effects (Bai shows a profit function ¶ 38. Kitts ¶ 223-227 shows reports including ROI ¶225).
claim 1, wherein the processor circuitry is to
[Wingdings font/0xA2] generate a report based on the effect, the report to quantify a return on investment for at least one of the marketing channels that accounts for the cross-channel effects across the marketing channels (Williams Fig 1 step 26, Fig 1-3, 5, 7 shows ROI report that accounts for cross-channel effects.)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bai with the reporting of Williams. Bai shows competitive advantage parameter value where the competitive advantage parameter is the weight, generating a competitive advantage (cross-pair influence) parameter value based on sales and price history data, shows training, machine learning ¶ 34, 31, data vector ¶9 (stimuli data vector) based on time series data ("... at different times'9, 26), multi-channel simulator for retailers, output display Fig 6 of simulated model solution Fig 5 ¶ 12-13.Bai shows a profit function ¶ 38 and although Kitts ¶ 223-227 shows reports including ROI ¶225, not clearly shown in either is accounts for cross-channel effects. Williams shows ROI report that accounts for cross-channel effects. One of ordinary skill in the art would have been reasonably prompted to make the combination because of the need to know ad efficacy in order to optimize (Williams ¶ 2). Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681